*AMENDED CLD-060                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 15-3407
                                      ___________

                        IN RE: CHRISTIAN DIOR WOMACK,
                                                      Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                   (Related to E.D. Pa. Crim. No. 2:13-cr-00206-001)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 November 19, 2015

              Before: FISHER, JORDAN and VANASKIE, Circuit Judges

                           (Opinion filed: December 15, 2015)
                                        _________

                                        OPINION *
                                        _________

PER CURIAM

       Christian Dior Womack, a.k.a. Gucci Prada, filed a petition for a writ of

mandamus in October 2015. In his petition, he seeks an order compelling the District

Court “to rule on Petitioner’s Rule 60(b)(6) fraud on the court motion.” Petition at 1.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
After describing the procedural history of his criminal case (including his guilty plea and

his appeal) and detailing some of his claims of fraud, he alleges that the District Court

has been “reluctant to rule on” his Rule 60(b) motion. He asserts that the reluctance is

misplaced because this Court does not have jurisdiction over his direct appeal (further

explaining that his criminal judgment is not final because it was procured by fraud).

       In the beginning of November 2015, Womack submitted a motion for a stay of this

mandamus action on the basis that he had filed an “amendment” to his Rule 60(b) motion

and he wanted to afford the District Court an opportunity to consider it. At the end of

November, he filed a motion to withdraw his stay motion. At that time, he also presented

an amended petition for a writ of mandamus. In his amended petition, Womack repeats

his claim of a District Court delay in ruling on his Rule 60(b) motion. He also objects to

some of the District Court’s decisions in his criminal case and maintains that the

circumstances surrounding the appointment of counsel in his case warrant the District

Judge’s recusal. In light of what he perceives as fraud and rulings in the absence of

jurisdiction in the District Court, Womack seeks a writ of mandamus to vacate his

conviction and sentence. He also moves for the appointment of counsel.

       We will deny Womack’s mandamus petition and his counsel motion. 1 Mandamus

is an extraordinary remedy. See Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976).

Within the discretion of the issuing court, mandamus traditionally may be “used . . . only

‘to confine an inferior court to a lawful exercise of its prescribed jurisdiction or to compel


                                              2
it to exercise its authority when it is its duty to do so.’” Id. (citations omitted).

Mandamus is not a substitute for appeal. See Cheney v. U.S. Dist. Court, 542 U.S. 367,

380-81 (2004) (citations omitted); Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996).

         First, we consider Womack’s claim of a delay in ruling on a motion, which he also

described as a reluctance to rule. By his phrasing, Womack tries to suggest that the

District Court has failed to rule on his Rule 60(b) motion. However, that is simply not

the case; the District Court did, in fact, entertain his filing. Upon consideration of the

District Court docket entries, Womack’s filings, and the District Court’s orders, it is clear

that Womack objects not to the District Court’s failure to rule on his motion, but the

District Court’s decision to deny the Rule 60(b) motion while Womack’s criminal

judgment was on appeal. See ECF No. 215. (In the order of July 29, 2015, the District

Court stated that it lacked jurisdiction to consider matters challenged on appeal.) We

note also that the District Court has rejected Womack’s subsequent efforts to win Rule

60(b) relief. See ECF Nos. 221 & 228. Although Womack disagrees with the result, his

disagreement is a matter for appeal, not for mandamus relief. For these reasons, we will

deny Womack’s request for mandamus relief based on a claim of a delay in adjudication.

         Womack also again seeks to challenge the criminal judgment against him (and his

sentence) through his claims of fraud on the court and alleged improper actions and

rulings by the District Judge. As we explained previously in considering the same

claims, see In re Womack, 606 F. App’x 638 (3d Cir. 2015) (per curiam), mandamus


1
    We permit Womack to withdraw his motion3 to stay these proceedings.
relief is not available because those are claims that can be presented in a direct appeal. 2

See In re Briscoe, 448 F.3d 201, 212-13 (3d Cir. 2006).

       Lastly, although Womack does not specifically request that we order the District

Judge to recuse, to the extent that he seeks such relief in mandamus, we note that he has

not shown a clear and indisputable right to it. As he argued in earlier filing, Womack

asserts that the District Judge’s recusal is warranted because the District Judge “insisted

upon the choice of his appointed counsel.” As we have explained in greater detail

elsewhere, see In re Womack, 606 F. App’x at 639 n.4, Womack’s complaint is

essentially an objection to ordinary judicial decision making. His mere dissatisfaction

with the ruling appointing counsel does not warrant recusal. See Securacomm

Consulting, Inc. v. Securacom Inc., 224 F.3d 273, 278 (3d Cir. 2000) (“We have

repeatedly stated that a party’s displeasure with legal rulings does not form an adequate

basis for recusal.”). Furthermore, to the extent Womack again raises allegations of bias

based on a claim that the District Judge has some sort of personal relationship with

appointed counsel, we cannot find support for that claim in the record. And recusal is not

required on the basis of “unsupported, irrational, or highly tenuous speculation.” In re

United States, 666 F.2d 690, 694 (1st Cir. 1981).

       For these reasons, we deny Womack’s mandamus petition. 3


2
  We note that Womack disagrees with our analysis, but his disagreement does not
transform the claims into appropriate bases for mandamus relief.
3
  As noted above, we grant Womack's motion to withdraw his stay motion, and we deny
his motion for appointment of counsel.
                                             4